Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (U.S. Patent 4924904).
In regards to claim 1, Carter discloses an externally adjustable pressure regulator, comprising: a body (14) having a longitudinal axis and having a high pressure inlet (20), the body (14) having an opening (72) therein along a side thereof; a bonnet (16) engaged with the body (14), the bonnet (16) having a regulated pressure outlet (22); a piston (36) positioned at least in part in the body (14) and at least in part in the bonnet (16), the piston (36) having a longitudinal bore (52) and a transverse bore (50) in flow communication with the longitudinal bore; a spring(46) disposed on the piston (36); a force manipulating element (60) positioned in the opening (72) in the body side and in contact with the spring (46); and an adjusting element (74) engaging the force manipulating element (60) to move the force manipulating element (60) into the spring (46) to increase compression of the spring (46) and to move the force manipulating element (60) off of the spring (46) to decrease compression of the spring (46).
In regards to claim 13, increasing compression of the spring (46) increases a spring force of the spring (46) on the piston (36) and decreasing compression of the spring (46) decreases the spring force of the spring (46) on the piston (36).
In regards to claim 16, the adjusting element (60) is a ring.
In regards to claim 17, the body (14) includes a shoulder (44), and wherein the force manipulating element (60) is positioned between the shoulder (44) and the spring (46).
In regards to claim 18, the force manipulating element (60) contacts the spring (46).
In regards to claim 19, the piston (36) includes a shoulder and wherein the spring (46)is positioned between the piston shoulder (46) and the force manipulating element (60).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, and 11 of U.S. Patent No. 11169550. Although the claims at issue are not identical, they are not patentably distinct from each other.
Application: 17084897
U.S. Patent 11169550
12. (New) An externally adjustable pressure regulator, comprising: a body having a longitudinal axis and having a high pressure inlet, the body having an opening therein along a side thereof; a bonnet engaged with the body, the bonnet having a regulated pressure outlet; a piston positioned at least in part in the body and at least in part in the bonnet, the piston having a longitudinal bore and a transverse bore in flow communication with the longitudinal bore; a spring disposed on the piston; a force manipulating element positioned in the opening in the body side and in contact with the spring; and an adjusting element engaging the force manipulating element to move the force manipulating element into the spring to increase compression of the spring and to move the force manipulating element off of the spring to decrease compression of the spring.
1. An externally adjustable pressure regulator, comprising: a body having a shoulder, a longitudinal axis and having a high pressure inlet, the body having an opening therein along a side thereof; a bonnet engaged with the body, the bonnet having a regulated pressure outlet; a piston positioned at least in part in the body and at least in part in the bonnet, the piston having a shoulder, the piston having a longitudinal bore and a transverse bore at about the end thereof, the transverse bore in flow communication with the longitudinal bore; a spring disposed on the piston; a wedging element, the wedging element positioned in the opening in the body side and in contact with the spring; and an adjusting ring, the adjusting ring engaging the wedging element to move the wedging element into the spring to increase compression of the spring and to move the wedging element off of the spring to decrease compression of the spring, wherein increasing compression of the spring increases a spring force of the spring on the piston and decreasing compression of the spring decreases the spring force of the spring on the piston.
13. (New) The pressure regulator of claim 12, wherein increasing compression of the spring increases a spring force of the spring on the piston and decreasing compression of the spring decreases the spring force of the spring on the piston.
Claim 1.
14. (New) The pressure regulator of claim 12, wherein the force manipulating element is a wedge element.
Claim 1.
15. (New) The pressure regulator of claim 12, wherein the force manipulating element is a ball.
5. The pressure regulator of claim 4, wherein the wedging elements are balls.
16. (New) The pressure regulator of claim 12, wherein the adjusting element is -3-Con. of USSN 17/084,897Preliminary Amendment Art Unit: Not yet assigned a ring.  
Claim 1.
18. (New) The pressure regulator of claim 13, wherein the force manipulating element contacts the spring.  

Claim 1.

19. (New) The pressure regulator of claim 12, wherein the piston includes a shoulder and wherein the spring is positioned between the piston shoulder and the force manipulating element. -4-  
11. The pressure regulator of claim 1 wherein the piston includes a shoulder and wherein the spring is positioned on the piston against the shoulder.  
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753